UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THOMAS R. ET AL.,

21-cv-1388 {JGK)
Plaintiffs,
ORDER
- against -
HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY,
Defendant.

JOHN G. KOELTL, District Judge

The parties are directed to file a Rule 26(f) report by May
14, 2021.

SO ORDERED.

Dated: New York, New York

April 27, 2021

Sd bilo

Ne John G. Koeltl
United States District Judge

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: 4-28-24

 

 

 

 

 

 

 

 
